Citation Nr: 0931004	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to assignment of an increased disability 
evaluation for traumatic arthritis, right ankle, currently 
rated as 10 percent disabling.

2.  Entitlement to assignment of a compensable disability 
evaluation for hallux valgus, left foot.

3.  Entitlement to service connection for right foot 
disability, to include hallux valgus, degenerative changes 
and pes planus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to 
January 1997.
 
The issues of increased ratings for traumatic arthritis, 
right ankle, and hallux valgus, left foot, come before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2006.  The issue of 
service connection for right foot disability comes before the 
Board on  appeal from a June 2006 rating decision by the RO 
and a notice of disagreement was received in July 2006.  A 
statement of the case with respect to all the issues was 
issued in August 2006, and a substantive appeal was received 
in September 2006.  A Board hearing at the RO was held in 
April 2009.  

Further, the initial November 2005 rating decision also 
denied entitlement to service connection for tinnitus, left 
and right knee disabilities and low back disability.  The 
notice of disagreement and statement of the case also 
addressed these issues.   However, the Veteran's September 
2006 substantive appeal indicated that the Veteran no longer 
wished to appeal the issue of service connection for 
tinnitus.  In turn, this issue is no longer in appellate 
status.  With respect to the remaining issues, although the 
Veteran's substantive appeal indicated that he wished to also 
appeal these issues, a subsequent rating decision in December 
2008 granted service connection for right knee chondromalacia 
patella, left patellofemoral syndrome, and lower back 
condition, to include lumbar muscle spasm.  Thus, as this was 
a full grant of the benefits sought on appeal, these issues 
are no longer in appellate status. 

The Board recognizes that the Veteran is already service-
connected for hallux valgus of the left foot, which is 
currently on appeal.  However, it appears that the Veteran is 
claiming another left foot disability separate and apart from 
this disability, which he has described as flat feet.  Thus, 
this issue is referred back to the RO for appropriate action.  

The issue of entitlement to service connection for right foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected traumatic arthritis, 
right ankle, is not productive of marked limitation of motion 
or ankylosis.

2.  The Veteran's service-connected hallux valgus, left foot, 
is not equivalent to amputation of great toe or productive of 
a moderate foot injury.

  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
traumatic arthritis, right ankle, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5010, 5271 (2008).

2.  The criteria for entitlement to a compensable disability 
for the Veteran's service-connected hallux valgus, left foot, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5280, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in June 2005, February 2006, August 
2006 and December 2008 VCAA letters, the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in June 2005 and February 2006, which 
was prior to the November 2005 and June 2006 rating 
decisions.  Accordingly, the requirements the Court set out 
in Pelegrini have been satisfied.  The Board recognizes that 
subsequent VCAA notices were provided after the initial 
decision.  However, the deficiency in the timing of these 
notices was remedied by readjudication of the issues on 
appeal in the statement of the case and subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the August 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In the instant case, in December 2008, the RO sent notice to 
the Veteran providing the rating criteria under Diagnostic 
Code 5271 for limitation of motion of the ankle and 
Diagnostic Code 5280 for hallux valgus.  The letter also 
notified the Veteran of what needed to be shown in order to 
qualify for an increased rating and fully informed the 
Veteran that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim 
and gave examples of such evidence.  However, the December 
2008 notice did not address Diagnostic Code 5270 pertaining 
to ankylosis of the ankle or Diagnostic Code 5284 pertaining 
to foot injuries.  Nevertheless, although all of the 
requirements of Vazquez-Flores have not been met in the 
instant case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because 
again the VCAA notices fully informed the Veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  Moreover, in 
his notice of disagreement, substantive appeal and hearing 
testimony, the Veteran specifically addressed his 
disabilities as well as the effect his disabilities had on 
his daily activities demonstrating that he had actual 
knowledge of the requirements for an increased rating.  

A notice defect can be cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008). ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet.App. 23, 30-31 (2007).  Additionally, consideration 
also should be given to "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Thus, as the 
Veteran had actual knowledge of the requirements for an 
increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   
  
In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination report.  The Board 
observes that the Veteran's service treatment records are no 
longer associated with the claims file.  Despite a search at 
the RO and Board, the records have not been located.  
However, as the issues on appeal are for increased ratings, 
the Board finds that these records are not necessary to 
decide these issues because the Board is determining the 
current severity of these disabilities.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  In fact, in a December 2008 statement, the Veteran 
specifically provided that he had no further information or 
evidence to support his claim.    

The Veteran was afforded VA examinations in July 2005 and 
December 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Traumatic Arthritis, Right Ankle

The present appeal involves the Veteran's claim that the 
severity of his service-connected right ankle disability 
warrants a higher disability rating.  The Veteran's service-
connected right ankle disability has been rated as 10 percent 
disabling by the RO under the provisions of Diagnostic Codes 
5010 and 5271.  Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R.  § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Under Diagnostic Code 5271, which applies to limitation of 
motion of the ankle, a 10 percent rating is warranted when 
the ankle has moderate limitation of motion and a 20 percent 
rating is warranted when the ankle has marked limitation of 
motion.  Full range of motion of the ankle is from zero to 20 
degrees dorsiflexion and from zero to 40 degrees plantar 
flexion.  38 C.F.R. § 4.71a, Plate II. 

The only other Diagnostic Code allowing for a higher 
evaluation for an ankle is Diagnostic Code 5270.  This 
regulatory provision requires ankylosis of the ankle.  A 30 
percent rating is warranted with ankylosis between 30 degrees 
and 40 degrees in plantar flexion or between 0 degrees to 10 
degrees in dorsiflexion.  A 40 percent rating is warranted 
with ankylosis more than 40 degrees plantar flexion, more 
than 10 degrees dorsiflexion, or with abduction, adduction, 
inversion or eversion deformity.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 
Vet.App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (27th ed. 1988) at 91).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran filed his current claim for a higher rating in 
June 2005.  He was afforded a VA examination in July 2005.  
The claims file was reviewed.  The Veteran reported continued 
discomfort and swelling of the right ankle joint.  The pain 
was variable in that it ranged from a 3 to 7 on a 10 point 
scale.  He reported occasional swelling and fatigability.  
The pain and swelling got worse with increased activity.  
Currently, he wore loose fitting shoes that helped with the 
ankle.  Flare-ups were caused by increased activity and rest, 
ice, compression and elevation helped.  Flare-ups occurred 
two to three times a week, depending on activities.  He did 
not use crutches, braces or canes, although he had inserts, 
which he had been using sporadically.  He was unemployed, but 
going to start work in August as a counselor.  On physical 
examination, in pertinent part, there was no swelling of the 
ankle.  There was range of motion of plus 3 degrees of the 
right ankle to dorsiflexion.  Plantarflexion was normal at 45 
degrees.  Right ankle inversion was limited to 10 degrees and 
eversion was limited to 5 degrees.  Inversion was normally 20 
degrees and eversion was normally 10 degrees.   Muscle 
strength was 5/5.  There was tenderness on inversion of the 
medial and lateral ankle joint margins.  There was negative 
anterior drawer sign on the right side.  There was no 
additional loss of range of motion of the right ankle on gait 
evaluation or repetitive motions.  X-rays of the right ankle 
showed ossification on the medial aspect of the right ankle 
joint.  The ankle joint margins and joint space were free 
from joint inclusions.  There was a small amount of lipping 
on the medial and lateral distal ankle joint margins.  There 
was talonavicular beaking and osteophytes noted.   The 
impression was right ankle joint arthritis.  The examiner 
concluded that there was no marked limitation of motion of 
the right ankle joint at this point.  

The Veteran was afforded another VA examination in December 
2007.  The claims file as again reviewed.  The Veteran 
reported increased pain and swelling since the last VA 
examination.  He described the following symptoms: 
instability, pain, stiffness, weakness and inflammation.  The 
Veteran indicated that his chronic ankle pain was a 6.  On 
physical examination, the gait was normal.  Range of motion 
was 45 degrees plantar flexion with pain and 10 degrees 
dorsiflexion.  There was no additional limitation of motion 
on repetitive use.  The examiner noted that there was no 
joint ankylosis.  X-rays of the right ankle showed stable 
findings, unchanged since April 2005.  The diagnosis was 
chronic right ankle strain and degenerative joint disease of 
the right ankle.  There were no significant effects on 
general occupation.  However, there were mild effects on 
chores, shopping and recreation and severe effects on 
exercise and sports.  

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

VA treatment records have been reviewed and associated with 
the claims file.  In sum, an April 2005 record showed full 
painless range of motion of the right lower extremity.  There 
was no swelling or increased anterior translation.  The 
impression was degenerative arthritis of the right ankle and 
an in-shoe lace-up ankle support was to be provided.  While 
remaining VA treatment records showed complaints of pain and 
swelling, the records do not address the applicable rating 
criteria.  

The Veteran testified at the Board hearing that he presently 
experienced pain, lack of stability, stiffness and swelling.  
He claimed that he could not walk for a long period or stand.  
His range of motion became more limited throughout the day 
and he had problems grocery shopping, driving and going up 
steps.  

After reviewing the overall evidence of record, the Board 
finds that a rating in excess of 10 percent for the Veteran's 
service-connected right ankle disability is not warranted.  
There is no persuasive evidence of marked limitation of 
motion of the ankle so as to warrant a 20 percent rating 
under Diagnostic Code 5271.  The initial VA examination in 
July 2005 specifically stated that there was no marked 
limitation of motion.  The Board recognizes that the most 
recent VA examination documented that dorsiflexion was 
limited to 10 degrees.  However, plantar flexion was still 
considered normal.  Comparing these ranges of motion to the 
normal ranges of motion, it appears that the Veteran's 
dorsiflexion is limited to half of normal and plantar flexion 
is normal.  The Board views this as falling within the realm 
of overall moderate limitation of motion, not marked 
limitation of motion.   

Moreover, a higher rating is not warranted under Diagnostic 
Code 5270 as there is no clinical evidence demonstrating the 
presence of any ankylosis of either ankle.  The December 2007 
VA examination specifically found no objective evidence of 
ankylosis.  

Further, a higher compensation is not warranted under 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, because there is 
no persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 10 percent.  At both  VA examinations, the 
examiners found no additional loss of function on repetitive 
motions.  

Thus, the preponderance of the evidence is against a rating 
in excess of 10 percent for the Veteran's service-connected 
traumatic arthritis, right ankle.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Should the Veteran's right ankle disability increase in 
severity in the future, he may always file another claim for 
an increased rating.  

Hallux Valgus, Left Foot

The Veteran is also seeking a compensable rating for his 
hallux valgus, left foot, which has been rated by the RO 
under the provisions of Diagnostic Code 5280. Under 
Diagnostic Code 5280, a 10 percent disabling rating is 
warranted for unilateral hallux valgus, if severe, equivalent 
to amputation of the great toe or if operated upon with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  The Board notes that a 10 percent 
rating is the maximum allowable rating under this Code.

The Board also observes that Diagnostic Code 5284 provides 
criteria for rating other foot injuries.  A moderate foot 
injury warrants a 10 percent disability evaluation.  A 
moderately severe foot injury warrants a 20 percent 
disability evaluation and a severe foot injury is assigned a 
30 percent disability evaluation. A note to Diagnostic Code 
5284 provides that a 40 percent disability evaluation will be 
assigned for actual loss of use of the foot.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Words such as 'moderate,' 
'moderately severe,' and 'severe' are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  
Use of terminology such as 'severe' by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.   38 
C.F.R. §§ 4.2, 4.6.

At the July 2005 VA examination, the Veteran reported that 
the bunion deformity on his left foot had felt much better 
and had minimal complaints since getting out of service and 
no longer having to wear combat boots.  He wore losing 
fitting shoes. Flare-ups were caused by increased activity 
and rest, ice, compression and elevation helped.  He had 
inserts that he used sporadically.  On physical examination, 
the left first metatarsophalangeal joint was laterally 
deviated with a medial protuberance at the first metatarsal.  
There was no pain on range of motion, stance or walking.  The 
Veteran was able to rise on his toes and heels bilaterally.  
Gait evaluation showed slight limp, favoring right side, but 
was otherwise propulsive.  There were no callosities, 
breakdown or unusual shoe wear.  The Veteran did have 
collapsed arches bilaterally, 3 degrees of rearfoot valgus, 
correctable with medial column support and there was a 
positive Helbing sign noted over the Achilles tendon 
bilaterally.  There was no additional loss of range of motion 
of the first metatarsophalangeal joint on gait evaluation and 
repetitive motions.  A contemporaneous x-ray of the left foot 
showed moderate hallux longus deformity and pes planus.  
There was no osteoarthritis, fracture or destructive bony 
lesions.  The impression was left foot first 
metatarsophalangeal joint, which was noncontributory to pain 
at this point.  

At the December 2007 VA examination, the Veteran reported 
increased pain since the last examination over the hallux 
valgus deformity.  Pain was constant over this area and 
increased with certain shoes.  The Veteran reported the pain 
as a 6 with no flare ups.  The Veteran was able to stand for 
15 to 30 minutes and walk more than a 1/4 mile but less than 
a mile.  He had limited activity and sports due to pain.  
Popping the joint over the MTP helped with the pain to some 
degree.  On physical examination, there was pain over the 1st 
MTP on the left with motion.  There was no swelling or warmth 
over this area.  There was no objective finding of swelling, 
instability, weakness, abnormal weight bearing, hammertoes, 
skin or vascular abnormality, or malunion or nonunion of the 
metatarsal bone.  There was 30 degrees angulation at the 
first MTP with normal range of motion of this joint with 
dorsiflexion and plantarflexion.  There was no change with 
repetitive movement.  Gait was normal.  A contemporaneous x-
ray showed stable findings of left foot, unchanged since July 
2005 x-ray.  There was no lost time from work due to left 
foot.  There were no significant effects on occupation.  
There were mild effects on chores, shopping and recreation 
and moderate effects on exercise and sports.  The impression 
was hallux valgus deformity of the left foot.  

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

VA treatment records showed an assessment of bilateral flat 
feet and that the Veteran wore shoe inserts.  However, the 
records do not address the Veteran's hallux valgus of the 
left foot.  

At the Board hearing, the Veteran stated that he had constant 
pain in his left toe, which curved inward.  He also provided 
that he had a bunion developing on the outside of the toe.  

Therefore, based on the evidence of record, the Board must 
conclude that a compensable rating is not warranted under 
Diagnostic Code 5280.  The medical evidence showed that the 
Veteran has not undergone surgery and although there was an 
objective finding of pain with motion at the most recent VA 
examination, there has been no objective finding that the 
hallux valgus is severe enough to be equivalent to amputation 
of the great toe.  In fact, at the December 2007 examination, 
the Veteran had normal range of motion.  

The medical evidence of record also does not show that the 
Veteran has moderate foot injuries or greater to warrant a 
compensable evaluation under Diagnostic Code 5284.  Again, 
the most recent VA examination noted that the Veteran had 
normal range of motion.  Further, there was also no objective 
finding of swelling, instability, weakness or abnormal weight 
bearing.  The Veteran's gait was also normal.  Given the lack 
of any objective finding of symptomatology besides pain, the 
Board must find that the Veteran's foot injuries cannot be 
considered moderate.  

Further, Diagnostic Code 5277 for bilateral weak foot, 
Diagnostic Code 5278 for claw foot, Diagnostic Code 5279 for 
metatarsalgia, Diagnostic Code 5282 for hammer toe, and 
Diagnostic Code 5283 for malunion or non union of the tarsal 
and metatarsal bones are not for applications as there has 
been no objective medical findings of these disabilities.  
With respect to Diagnostic Code 5276 for acquired flatfoot, 
the Board notes that the although there is medical evidence 
that the Veteran suffers from flatfeet, he is not currently 
service-connected for this disability and this issue has been 
referred back to the RO for necessary development. 

In conclusion, the Board finds that a preponderance of the 
evidence is against a compensable rating or the Veteran's 
service-connected hallux valgus, left foot.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for traumatic arthritis, 
right ankle, is not warranted.  Further, a compensable rating 
for hallux valgus, left foot, is not warranted.  To that 
extent, the appeal is denied. 


REMAND

The present appeal also includes the issue of entitlement to 
service connection for right foot disability, to include 
hallux valgus, degenerative changes and pes planus. The Board 
notes that the Veteran was afforded a VA examination in 
December 2008.  The examiner  opined that it was less likely 
as not that the Veteran's right foot disability was related 
to his service-connected left foot hallux valgus deformity 
and/or right ankle traumatic arthritis.  However, the 
examiner did not offer an opinion as to whether the Veteran's 
right foot disability has been aggravated by his service-
connected disabilities.  See Allen v. Brown, 7 Vet.App. 439 
(1995).  Moreover, after this examination, the Veteran was 
awarded service connection for his right knee, left knee and 
low back.  Nevertheless, the Veteran has not been given an 
examination to address whether his right foot disability was 
secondary (including by aggravation) to these disabilities.  
Under the circumstances, the Board finds that another VA 
examination should be afforded to the Veteran to determine 
whether the Veteran's right foot disability is proximately 
due to or aggravated by the Veteran's service-connected 
disabilities, pursuant to 38 C.F.R. § 3.310.  Further, when 
determining service connection, all theories of entitlement 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  Accordingly, the examiner 
should also offer an opinion as to whether the Veteran's 
right foot is directly related to service. 

The Board observes that it appears that at one point, the 
Veteran's service treatment records were in the claims file.  
However, these records are no longer present.  The RO and 
Board have both done a search for these records.  
Nevertheless, in light of the need to remand this issue and 
return the case to the RO, the Board finds that the RO should 
again attempt to locate the Veteran's service treatment 
records.  

Lastly, the Veteran has not received sufficient notice 
informing him of the information and evidence necessary to 
establish entitlement to service connection under a secondary 
theory entitlement pursuant to the VCAA.  Thus, in view of 
the need to return the case for another matter, it seems 
appropriate to direct additional VCAA notice to ensure full 
compliance with VCAA notice requirements with respect to the 
issues on appeal.  See also, Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 112 
(2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the Veteran of the 
evidence necessary to substantiate the 
issue on appeal under a secondary service 
connection theory of entitlement 

2.  The RO should take appropriate action 
to ascertain whether the Veteran's 
service treatment records have been 
located.  The RO's finding in this regard 
should be documented in the claims file.  

3.  The Veteran should be scheduled for 
an appropriate VA examination with regard 
to the right foot issue.  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims files and examining 
the Veteran, the examiner should clearly 
delineate all current right foot 
disabilities.  Thereafter, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any right foot disabilities are 
directly related to the Veteran's 
service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any right foot disabilities are 
proximately due to, or caused by, the 
Veteran's service-connected disabilities?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any right foot disabilities have 
been aggravated by the Veteran's service-
connected disabilities?

A rationale should be furnished for all 
opinions. 

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the 
above questions have been clearly 
answered and a rationale furnished for 
all opinions.  If not, appropriate action 
should be taken to remedy any such 
deficiencies in the examination report. 

5.  Thereafter, the right foot issue on 
appeal should be readjudicated under both 
direct and secondary (including by 
aggravation) theories.  If the benefit 
sought on appeal is not granted, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


